Exhibit 10.6

 

THE HANOVER INSURANCE GROUP, INC.

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is effective as of <GRANT
DATE> (the “Grant Date”) by and between The Hanover Insurance Group, Inc., a
Delaware corporation (the “Company”), and <PARTICIPANT NAME> (the “Participant”
or “you”). Capitalized terms used without definition herein shall have the
meanings set forth in The Hanover Insurance Group, Inc. 2006 Long-Term Incentive
Plan (the “Plan”).

 

P R E A M B L E

 

WHEREAS, pursuant to the Plan and subject to the terms of this Agreement, the
Administrator has agreed to grant to the Participant an Award of restricted
stock units (the “RSUs”).

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

RSUs. The Administrator hereby grants to the Participant <NUMBER OF RSUS> RSUs,
each representing the right to receive one share of Stock upon and subject to
the restrictions, terms and conditions set forth below. The Stock issued upon
vesting of the RSUs, if any, shall be referred to hereinafter as the “Shares”.

 

 

2.

Vesting. The RSUs shall vest 100% on the third anniversary of the Grant Date
(the “Vesting Date”) provided Participant is an Employee of the Company or one
of its subsidiaries or affiliates (the Company and its subsidiaries and
affiliates hereinafter referred to as “THG”) during the entire three-year period
from the Grant Date until the Vesting Date.

 

Subject to Section 8, upon vesting of the RSUs, the Company shall make delivery
of the Shares within a reasonable period, provided that, if any law or
regulation requires the Company to take action before the issuance of such
Shares, delivery of such Shares shall be extended for the period necessary to
take such action.

 

 

3.

Termination. Except as provided in Sections 4, 5 and 6, upon the termination of
Participant’s Employment with THG for whatever reason, whether with or without
Cause, for good reason or otherwise, any non-vested RSUs shall be automatically
cancelled and forfeited and be returned to the Company for no consideration.

 

 

4.

Disability. Subject to the remainder of this Section 4, if the Participant is
placed in a long term disability status (as such term is defined in the
Company’s Long-Term Disability Program, as in effect at such time)(“LTD
Status”), and provided Participant remains in LTD Status through such date, the
RSUs shall continue to vest in accordance with this Agreement until the first
anniversary of the date Participant was placed in LTD Status (the “LTD Extension
Period”). At the expiration of the LTD Extension Period (i) a pro-rated portion
of the RSUs shall automatically vest, and (ii) the remaining unvested RSUs shall
be automatically cancelled and forfeited and be returned to the Company for no
consideration. For purposes of this subsection, the pro-ration of the RSUs that
vest on the expiration of the LTD Extension Period, shall be determined by
dividing the number of days since the Grant Date by 1,095 and applying this
percentage to the RSUs. Any fractional units shall be rounded up such that only
whole shares are issued.

 

If, prior to the expiration of the LTD Extension Period, Participant is removed
from LTD Status and immediately thereafter returns to active Employment with
THG, Participant shall be treated (for the purposes of this Agreement) as if
he/she were never placed in LTD Status and remained an active Employee of THG,
shall be given credit toward vesting for the period Participant was in LTD
Status and this Agreement shall remain in full force and effect in accordance
with its terms.



- 2 -

 

 

 

5.

Retirement. If Participant Retires (i) a pro-rated portion of the RSUs shall
automatically vest, and (ii) the remaining unvested RSUs shall be automatically
cancelled and forfeited and be returned to the Company for no consideration. For
purposes of this subsection, the pro-ration of the RSUs that vest on Retirement
shall be determined by dividing the number of days that the Participant was an
active Employee since the Grant Date by 1,095 and applying this percentage to
the RSUs. Any fractional unit shall be rounded up such that only whole shares
are issued.

 

For the purpose of this Agreement, a Participant shall be deemed to “Retire” if
(i) his/her Employment with THG terminates (other than for Cause), (ii) he or
she is 65 years of age or older as of such termination date, and (iii)
immediately prior to such termination, Participant has been continuously
Employed by THG for 10 or more years.

 

 

6.

Death. If Participant dies (i) a pro-rated portion of the RSUs shall
automatically vest, and (ii) the remaining unvested RSUs shall be automatically
cancelled and forfeited and be returned to the Company for no consideration. For
purposes of this subsection, the pro-ration of the RSUs that vest upon
Participant’s death shall be determined by dividing the number of days that the
Participant was an active Employee since the Grant Date by 1,095 and applying
this percentage to the RSUs. Any fractional units shall be rounded up such that
only whole shares are issued.

 

 

7.

Covered Transaction/Change in Control. In the event of a Covered Transaction
(other than a Change in Control, whether or not it is a Covered Transaction),
the RSUs shall be fully governed by the applicable provisions of Section 7(a) of
the Plan. Notwithstanding the terms of the Plan, in the event of a Change in
Control (whether or not it is a Covered Transaction), the following rules shall
apply:

 

(a)    Except as provided below in Sections 7(b) and (c), in the event of a
Change in Control (i) the Participant shall automatically vest in a pro-rata
portion of the RSUs, and (ii) the remaining unvested RSUs shall be automatically
cancelled and forfeited and be returned to the Company for no consideration. For
purposes of the preceding sentence, the pro-ration of the RSUs that shall vest
upon the effective date of the Change in Control shall be determined in
accordance with the following table:

 

Effective Date of Change in Control

Percentage of RSUs that Vest

Prior to the First Anniversary of the Grant Date

33.33%

On or after the First Anniversary, but prior to the Second Anniversary, of the
Grant Date

 

66.67%

On or after the Second Anniversary of the Grant Date

100%

 

 

Any fractional shares shall be rounded up so that only whole shares shall be
issued.

 

(b)    Notwithstanding Section 7(a), no acceleration of vesting shall occur with
respect to the RSUs if the Administrator reasonably determines in good faith
prior to the occurrence of a Change in Control that this Award of RSUs shall be
honored or assumed, or new rights substituted therefore (such honored, assumed
or substituted award hereinafter called an “Alternative Award”), by
Participant’s employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Award must:

 

(i)        be based on stock which is traded on an established securities
market, or which will be so traded within 60 days of the Change in Control;

 

(ii)       provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights, terms and conditions applicable under this Award, including,
but not limited to, an identical or better vesting schedule;



- 3 -

 

(iii)      have substantially equivalent economic value to this Award
(determined at the time of the Change in Control); and

 

(iv)      have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated (other than for Cause) or
constructively terminated (an “Involuntary Termination”) prior to the third
anniversary of the Grant Date (x) the Participant shall automatically vest in a
pro-rata portion of the Alternative Award and any conditions on a Participant’s
rights under, or any restrictions on transfer or exercisability applicable to,
the vested portion of such Alternative Award shall be waived or shall lapse and
(y) the remaining unvested portion of the Alternative Award shall be
automatically cancelled and forfeited and be returned to the Company for no
consideration. For purposes of the preceding sentence, the pro-ration of the
Alternative Award that shall vest upon the effective date of an Involuntary
Termination shall be determined in accordance with the following table:

 

Effective Date of an Involuntary Termination

Percentage of Alternative
Award that Vest

Prior to the First Anniversary of the Grant Date

33.33%

On or after the First Anniversary, but prior to the Second Anniversary, of the
Grant Date

 

66.67%

On or after the Second Anniversary of the Grant Date

100%

 

For this purpose, a constructive termination shall mean a termination by
Participant following a material reduction in the Participant’s compensation, a
material reduction in the Participant’s responsibilities or the relocation of
the Participant’s principal place of employment to another location (which is
greater than 35 miles from Participant’s principal place of employment
immediately preceding the Change in Control), in each case without the
Participant’s written consent.

 

(c)    Notwithstanding Sections 7(a) and (b) above, the Administrator may elect,
in its sole discretion, exercised prior to the effective date of the Change in
Control, to accelerate all, or a greater percentage of the RSUs, than is
otherwise required pursuant to the terms of this Section 7.

 

 

8.

Section 162(m). If at the time the RSUs vest, the Participant is a “Covered
Employee” (as that term is defined in Section 162(m) of the Internal Revenue
Code of 1986, as amended) or the Company in its sole discretion believes that
the Participant will be a Covered Employee, the Participant hereby acknowledges
that an amount of Shares that would result in the Participant not being a
Covered Employee or, if necessary, all of the Shares shall be deferred to reduce
the impact of Section 162(m) to the Company. The deferral of such Shares will
continue until the time when the Company could distribute some or all of such
Shares to the Participant without any negative impact to the Company due to
Section 162(m). If less than all of the Shares are distributed to the
Participant, the Company will distribute to the Participant the maximum number
of Shares that it may distribute to the Participant without any impact from
Section 162(m). This distribution will occur each year until all deferred Shares
have been completely distributed to the Participant. Notwithstanding the
foregoing, if a deferral pursuant to the provisions of this section is a
violation of Internal Revenue Code Section 409A, as amended from time to time
(“Section 409A”), or any other law or regulation, then the Participant and the
Company hereby agree to modify, to the extent possible, the deferral required
hereunder such that it is in compliance with Section 409A and/or such other law
or regulation.

 

 

9.

Notices. Notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Human Resources Department or such other party as
designated by the Company or mailed to its principal office and, if to the
Participant, shall be delivered personally or mailed to the Participant at his
or her address on the records of the Company.



- 4 -

 

 

10.

Dividend and Voting Rights. The Participant will not be entitled to any
dividends (or dividend equivalency rights) upon the RSUs or have any voting
rights until and to the extent the RSUs vest and are exchanged for Shares.

 

 

11.

Non-Hire/Solicitation/Confidentiality. As a condition of your eligibility to
receive the RSUs and regardless of whether such RSUs vest, you agree that you
will (i) not, directly or indirectly, during the term of your employment with
THG, and for a period of one year thereafter, hire, solicit, entice away or in
any way interfere with THG’s relationship with, any of its officers or
employees, or in any way attempt to do so or participate with, assist or
encourage a third party to do so, and (ii) neither disclose any of THG’s
confidential and proprietary information to any third party, nor use such
information for any purpose other than for the benefit of THG and in accordance
with THG policy. The terms of this Section 11 shall survive the expiration or
earlier termination of this Agreement.

 

 

12.

Specific Performance. The Participant hereby acknowledges and agrees that in the
event of any breach of Section 11 of this Agreement, the Company would be
irreparably harmed and could not be made whole by monetary damages. The
Participant accordingly agrees to waive the defense in any action for injunctive
relief or specific performance that a remedy at law would be adequate and that
the Company, in addition to any other remedy to which it may be entitled at law
or in equity, shall be entitled to an injunction or to compel specific
performance of Section 11.

 

 

13.

Successors. The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto. However, the RSUs are
non-assignable, except as may be permitted by the Plan.

 

 

14.

Interpretation. The terms of the RSUs are as set forth in this Agreement and in
the Plan. The Plan is incorporated into this Agreement by reference, which means
that this Agreement is limited by and subject to the express terms and
provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

 

15.

Governing Law. This Agreement shall be construed and applied (except as to
matters governed by the Delaware General Corporation Law, as to which Delaware
law shall apply) in accordance with the laws of the Commonwealth of
Massachusetts.

 

 

16.

Facsimile and Electronic Signature. The parties may execute this Agreement by
means of a facsimile or electronic signature.

 

 

17.

Entire Agreement; Counterparts. This Agreement and the Plan contains the entire
understanding between the parties concerning the subject contained in this
Agreement. Except for the Agreement and the Plan, there are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties hereto, relating to the subject matter of this Agreement, that are
not fully expressed herein. This Agreement may be signed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

 

18.

Further Assurances. Each party to this Agreement agrees to perform all further
acts and to execute and deliver all further documents as may be reasonably
necessary to carry out the intent of this Agreement.

 

 

19.

Severability. In the event that any of the provisions, or portions thereof, of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions, or
portions thereof, will not be affected, and such unenforceable provisions shall
be automatically replaced by a provision as similar in terms as may be valid and
enforceable.



- 5 -

 

 

 

20.

Construction. Whenever used in this Agreement, the singular number will include
the plural, and the plural number will include the singular, and the masculine
or neuter gender shall include the masculine, feminine, or neuter gender. The
headings of the Sections of this Agreement have been inserted for purposes of
convenience and shall not be used for interpretive purposes. The Administrator
shall have full discretion to interpret and administer this Agreement. Any
actions or decisions by the Administrator in connection with this Agreement
shall be conclusive and binding upon the Participant.

 

 

21.

No Effect on Employment. Nothing contained in this Agreement shall be construed
to limit or restrict the right of THG to terminate the Participant’s employment
at any time, with or without cause, or to increase or decrease the Participant’s
compensation from the rate of compensation in existence at the time this
Agreement is executed.

 

 

22.

Taxes. If at the time the RSUs vest the Company determines that under applicable
law and regulations it could be liable for the withholding of any federal, state
or local tax, Participant shall remit to the Company any amounts determined by
the Company to be required to be withheld or the Company may, at its option,
withhold from such units, or the Shares which such units represent, a sufficient
number of units/Shares to satisfy the minimum federal, state and local tax
withholding due, if any, and remit the balance of the units/Shares to the
Participant. Notwithstanding any language contained herein to the contrary, in
no event shall the Company be liable for any taxes, penalties or other amounts
for which Participant may be liable because of a violation of Section 409A or
other such law or regulation.

 

 

23.

Key Employees. To the extent the Participant is a key employee as defined in
Internal Revenue Code Section 409A and any payment or distribution hereunder is
required to be delayed until six months following a separation from service,
such payment or distribution shall be so delayed, but not more than is required
to comply with such rules.

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

 

THE HANOVER INSURANCE GROUP, INC.

 

 

 



 

By: 



 

 

 

Name: Bryan D. Allen

 

 

 

Title: Vice President & Chief Human Resources Officer

 

 

 

 

 

 

 

 

 

 

 

<PARTICIPANT NAME>

 

 

 